Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuity/Reexam Information for 16/820105 
    
        
            
                                
            
        
    

Parent Data16820105, filed 03/16/2020 is a continuation of 15839642, filed 12/12/2017 ,now U.S. Patent #10592537 15839642 is a continuation of 15422438, filed 02/01/2017 ,now U.S. Patent #9870409 15422438 is a continuation of 15387768, filed 12/22/2016 ,now U.S. Patent #9785648 15387768 is a continuation of 14629086, filed 02/23/2015 ,now U.S. Patent #9715530 and having 2 RCE-type filings therein14629086 is a continuation of 14089755, filed 11/26/2013 ,now U.S. Patent #8965884 14089755 is a continuation of 13621042, filed 09/15/2012 ,now U.S. Patent #8626754 13621042 is a continuation of 13030101, filed 02/17/2011 ,now U.S. Patent #8290942 13030101 is a continuation of 11548689, filed 10/11/2006 ,now U.S. Patent #7933897 and having 3 RCE-type filings therein11548689 Claims Priority from Provisional Application 60726505, filed 10/12/2005






Preliminary Amendment

1. 	Applicant(s) amend the application as follow:
Claim canceled: 1-31
Claims newly added: 33-52
Claims presented for examination: 33-52

Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 12/12/2017. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Double Patenting

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)({1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3. 	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 7,933,897 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application include collecting geospatial entities information including geometry information, storing the information and prioritizing geospatial entities on the map. Instant application including bookmarking the geospatial entities which is different from 897; however, SHAN discloses bookmark the POI information in the favorites list. Therefore, it would have been obvious to one .

4.	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 7,933,897 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application include collecting geospatial entities information including geometry information, storing the information and prioritizing geospatial entities on the map. Instant application including bookmarking the geospatial entities which is different from 897; however, SHAN discloses
bookmark the POI information in the favorites list. Therefore, it would have been obvious to one ordinary in the art to modify 897 to include bookmarking the POI in favorite list in order to provide the convenience of retrieving the POI.

5.	 Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,290,942. Although the claims at issue are not identical, they are not patentably distinct from each other because both application include collecting geospatial entities information including geometry information, storing the information and prioritizing geospatial entities on the map. Instant application including bookmarking the geospatial entities which is different from 942; however, SHAN discloses bookmark the POI information in the favorites list. Therefore, it would have been obvious to one ordinary in the art to modify 942 to include bookmarking the POI in favorite list in order to provide the convenience of retrieving the POI.

6. 	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,626,754 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application .

6. Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,965,844 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application include collecting geospatial entities information including geometry information, storing the information and prioritizing geospatial entities on the map. Instant application including bookmarking the geospatial entities which is different from 844; however, SHAN discloses bookmark the POI information in the favorites list. Therefore, it would have been obvious to one ordinary in the art to modify 844 to include bookmarking the POI in favorite list in order to provide the convenience of retrieving the POI.

7. 	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,715,530 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application include collecting geospatial entities information including geometry information, storing the information and prioritizing geospatial entities on the map. Instant application including bookmarking the geospatial entities which is different from 530; however, SHAN discloses bookmark the POI information in the favorites list. Therefore, it would have been obvious to one ordinary in the art to modify 530 to include bookmarking the POI in favorite list in order to provide the convenience of retrieving the POI.

8. 	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,785,648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application include collecting geospatial entities information including geometry information, storing the information and prioritizing geospatial entities on the map. Instant application including bookmarking the geospatial entities which is different from 648; however, SHAN discloses bookmark the POI information in the favorites list. Therefore, it would have been obvious to one ordinary in the art to modify 648 to include bookmarking the POI in favorite list in order to provide the convenience of retrieving the POI.

9.	Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,870,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application include collecting geospatial entities information including geometry information, storing the information and prioritizing geospatial entities on the map. Instant application including bookmarking the geospatial entities which is different from 648; however, SHAN discloses bookmark the POI information in the favorites list. Therefore, it would have been obvious to one ordinary in the art to modify 409 to include bookmarking the POI in favorite list in order to provide the convenience of retrieving the POI.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

10.	Claims 33-52 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10/592,537. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


11. 	Claims 33-52 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over SHAN et al. (Pub. No. US 2015/0132235 A1) in view of Busch (Pub. No. US 2012/0290383 Al).

1.-32. (canceled)

As to claim 33, SHAN discloses a computer-implemented method to provide personalized maps, the method comprising:
receiving, by the one or more computing devices, an indication that a user has designated one or more of the plurality of geospatial entities as one or more favorite geospatial entities (if the terminal receives an instruction to bookmark the POI information) (paragraph 0055);
storing, by the one or more computing devices, user data that identifies the one or more favorite geospatial entities designated by the user (it may conduct a bookmarking operation to the second location) (paragraph 0055);
receiving, by the one or more computing devices, a request for a map, the request associated with the user (display the POI information of the second location in a favorite list) (paragraph 0055); and
providing, by the one or more computing devices, the map for display to the user, wherein the map indicates the physical locations of at least one of the one or more favorite geospatial entities (display the POI information of the second location in a favorite list) (paragraph 0055).

Burch discloses obtaining, by one or more computing devices, entity data that describes a plurality of geospatial entities, each geospatial entity having a geometry and located at a physical location (alternatively, the geographic boundaries of various business locations may be obtained from land records or other database) (paragraph 0423). This suggested the business is the entity of the plurality of entities including boundaries obtained from databases. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify the SHAN to include geographic boundaries of business as to entity of plurality of entities including geometry as disclosed by Busch in order to identify and properly display.
As to claim 34, SHAN disclose the computer-implemented method of claim 33, wherein the map indicates the physical locations of only geospatial entities that have been designated as favorite geospatial entities by the user (paragraph 0148).

As to claim 35, SHAN discloses the computer-implemented method of claim 33, wherein the map indicates the physical locations of geospatial entities that have been designated as favorite geospatial entities by the user and also indicates the physical locations of geospatial entities that have not been selected as favorite geospatial entities by the user (paragraph 0148).

As to claim 36, SHAN disclose the computer-implemented method of claim 33, further comprising: ranking, by the one or more computing devices, at least a first portion of the plurality of geospatial entities according to a ranking mechanism, wherein geospatial entities that have been designated as favorite geospatial entities by the user are ranked higher than geospatial entities that have not been designated as favorite geospatial entities by the user; and selecting, 

As to claim 37, SHAN discloses the computer-implemented method of claim 36, wherein the map indicates the physical locations of geospatial entities that have been designated as favorite geospatial entities by the user and also indicates the physical locations of geospatial entities that have not been selected as favorite geospatial entities by the user (paragraph 0007).

As to claim 38, SHAN discloses the computer-implemented method of claim 36, wherein the second portion of the plurality of geospatial entities is a subset of the first portion of the plurality of geospatial entities (paragraph 0007).

As to claim 39, SHAN discloses the computer-implemented method of claim 33, further comprising: ranking, by the one or more computing devices, at least a first portion of the plurality of geospatial entities according to a ranking mechanism; and selecting, by the one or more computing devices, at least a second portion of the plurality of geospatial entities for inclusion in the map according to the ranking, wherein the map indicates the physical locations of each of the second portion of the plurality of geospatial entities, and wherein geospatial entities that have been designated as favorite geospatial entities by the user are selected for the second portion of the plurality of geospatial entities regardless of their respective ranking (paragraph 0071).

As to claim 40, SHAN discloses the computer-implemented method of claim 39, wherein the map indicates the physical locations of geospatial entities that have been designated as 

As to claim 41, SHAN discloses the computer-implemented method of claim 33, further comprising: ranking, by the one or more computing devices, at least a first portion of the plurality of geospatial entities into a plurality of layers, wherein the plurality of layers are respectively associated with a plurality of levels of detail, and wherein geospatial entities that have been designated as favorite geospatial entities by the user are ranked higher than geospatial entities that have not been designated as favorite geospatial entities by the user; wherein providing, by the one or more computing devices, the map for display to the user comprises: determining, by the one or more computing devices, a current level of detail associated with the request for the map; and providing, by the one or more computing devices, the map for display to the user, wherein the map indicates the physical locations of geospatial entities included in the layer associated with the current level of detail (fig. 19).

Claim 42 is rejected under the same reason as to claim 33, SHAN discloses a computer system for providing personalized maps, the system comprising: one or more processors (processor 1800) (paragraph 0058); and one or more tangible, non-transitory, computer- readable storage media (memory unit 120, paragraph 0058) that store instructions (program instructions) (paragraph 0058) that, when executed by the one or more processors (processor 1800) (paragraph 0058), cause the computer system to perform operations.

Claim 43 is rejected under the same reason as to claim 34.

Claim 44 is rejected under the same reason as to claim 35.



Claim 46 is rejected under the same reason as to claim 37.

Claim 47 is rejected under the same reason as to claim 38.

Claim 48 is rejected under the same reason as to claim 39.

Claim 49 is rejected under the same reason as to claim 1, SHAN discloses one or more tangible, non-transitory, computer-readable storage media (memory unit 120, paragraph 0058) that collectively store instructions (program instructions) (paragraph 0058) that, when executed by one or more processors (processor 1800) (paragraph 0058), cause the one or more processors (processor 1800) (paragraph 0058) to perform operations.

Claim 50 is rejected under the same reason as to claim 36.

Claim 51 is rejected under the same reason as to claim 37.

Claim 52 is rejected under the same reason as to claim 38.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154